FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                                                                     March 18, 2011
                                TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 TOMMY ALEXANDER, SR.,

              Petitioner - Appellant,
                                                         No. 10-1571
 v.                                            (D.C. No. 1:10-CV-02728-ZLW)
                                                        (D. Colorado)
 C. DANIELS, Warden,

              Respondent - Appellee.


                           ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, ANDERSON, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This matter is before the court on Tommy Alexander’s appeal from the

district court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition. Because



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Alexander is a federal prisoner, he does not need a certificate of appealability to

appeal the denial of his § 2241 petition. Bledsoe v. United States, 384 F.3d 1232,

1235 (10th Cir. 2004).

      Alexander is currently incarcerated at the United States Penitentiary at

Florence, Colorado. In 2004, while incarcerated in a federal prison in Beaumont,

Texas, Alexander was charged with possessing a weapon. A prison disciplinary

hearing was conducted on March 23, 2004, and Alexander was found guilty of the

charge. He was sentenced to fifteen days in segregation and he lost visitation,

telephone, and commissary privileges for ninety days.

      On October 13, 2005, Alexander filed a petition in the United States

District Court for the Eastern District of Texas pursuant to 28 U.S.C. § 2241,

raising due process claims associated with the prison disciplinary hearing. The

petition was transferred to the United States District Court for the Western

District of Virginia because Alexander was incarcerated in Jonesville, Virginia, at

the time it was filed. See Haugh v. Booker, 210 F.3d 1147, 1149 (10th Cir. 2000)

(“A petition under 28 U.S.C. § 2241 . . . must be filed in the district where the

prisoner is confined.” (quotation omitted)). The district court denied relief and

the Fourth Circuit Court of Appeals affirmed that decision. Alexander v. Miles,

192 F. App’x 208, 209 (4th Cir. 2006).

      Alexander filed the instant § 2241 petition in the United States District

Court for the District of Colorado on November 8, 2010. In this second petition,

                                          -2-
Alexander raises the same due process claims he previously raised in his 2005

petition. Although Alexander has completed the sentence imposed in 2004,

Alexander alleges the conviction precludes him from obtaining prison work

assignments and being transferred to a facility closer to his family.

      “A necessary predicate for the granting of federal habeas relief . . . is a

determination by the federal court that [petitioner’s] custody violates the

Constitution, laws, or treaties of the United States.” Rose v. Hodges, 423 U.S. 19,

21 (1975). The Colorado district court denied the petition, concluding

Alexander’s claims did not implicate any liberty interest protected by the Due

Process Clause. Sandin v. Conner, 515 U.S. 472, 484 (1995) (holding § 2241

petitioner must demonstrate the complained-of action imposed an “atypical and

significant hardship . . . in relation to the ordinary incidents of prison life”); see

also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (“[T]here is no

federal constitutional right to incarceration in any particular prison or portion of a

prison.”); Penrod v. Zavaras, 94 F.3d 1399, 1407 (10th Cir. 1996) (holding

prisoners have no liberty interest in prison employment). The district court also

referenced the fact that Alexander has previously litigated his claim in the

Western District of Virginia.

      Upon review of Alexander’s appellate brief and de novo review of the

entire record on appeal, this court affirms the dismissal of Alexander’s § 2241

petition for substantially the reasons set forth in the district court’s Order of

                                           -3-
Dismissal dated December 1, 2010. Alexander’s motion to proceed in forma

pauperis on appeal is denied.

                                            ENTERED FOR THE COURT


                                            Michael R. Murphy
                                            Circuit Judge




                                      -4-